DETAILED ACTION
The following is a Final Rejection in response to the Amendment and Terminal Disclaimer received on 25 February 2021.  Claims 1, 3, 16 and 20 have been amended.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 25 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,305,323 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 10-12 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. No. 2008/0281473 A1 (USPN 7,991,513 B2) to Pitt.
As per claim 1, the Pitt et al. reference discloses a method of regulating a condition at a site by a server coupled to a network, the method comprising: storing one or more rules (see [0044], “load shedding rules”) in a database (“database module 310, storage medium 312”) in association with the site (see [0030], “home or facility”); receiving, by the server (see [0068], “data server”) via the network (“communication network”), measurement data (see [0036], “energy consumption”) from a first device (“central controller 210”) at the site (“home or facility”); determining, by the server (“data server”), an action (see [0046], “on/off commands”) for an electrical appliance (see [0037], “loads 216”) at the site (“home or facility”) based at least in part on the measurement data (“energy consumption”) and the one or more rules (“load shedding rules”) associated with the site (“home or facility”); and providing an indication (see [0036], “smaller, point of use measurement devices 206”) of the action (“on/off commands”) to a second device (see [0046], “switching or metering devices 212”) at the site (“home or facility”) to control operation (see [0036], “shed or modulated”) of the electrical appliance (“loads 216”).
As per claim 2, the Pitt et al. reference discloses further comprising providing, to a client device (see [0068], “client computer”) over the network (“communication network” and see [0040], “internet 222”), an instance of a virtual application (“application server”) including one or more graphical user interface elements (see [0043], “user interface module 304”) for defining the one or more rules (“load shedding rules”) associated with the site (“home or facility”).
As per claim 3, the Pitt et al. reference discloses further comprising providing, by the server (“data server”) to a client device (“client computer”) over the network (“communication network” and see [0040], “internet 222”), a graphical user interface display (see [0043], “user interface module 304”) within an instance of a virtual application (“application server”), the graphical user interface display (“user interface module 304”) depicting the condition (“various data”) at the site (“home or facility”) and operational status (“on/off’) of the electrical appliance (“loads 216”) at the site (“home or facility”), wherein the electrical appliance (“loads 216”) comprises a device (see [0037], “lighting, HVAC systems, audio-video equipment”) capable of influencing the condition (“various data”) at the site (“home or facility”).
As per claim 4, the Pitt et al. reference discloses further comprising: obtaining, by the server (“data server”) from the database (“database module 310, storage medium 312”), the measurement data (“energy consumption”) obtained by one or more sensor devices (see [0036], “measurement 206”) at the site (“home or facility”); obtaining, by the server (“data server”) from the database (“database module 310, storage medium 312”), information pertaining to the operational status (“on/off’) of the device (“loads 216”) at the site (“home or facility”); and providing graphical representations (“various data”) of the measurement data (“energy consumption”) and the operational status (“on/off’) on the client device (“client computer”).
As per claim 10, the Pitt et al. reference discloses receiving the measurement data (“energy consumption”) comprises receiving a first measured value for the environmental condition (see [0046], “periodically poll each measurement device 206”) and a second measured value for a second environmental condition (“periodically poll each measurement device 206”) at the site (“home or facility”); and determining the action (“on/off commands”) comprises determining the action (“on/off commands”) based on the first measured value (“each measurement device 206”) and the second measured value (“each measurement device 206”).
As per claim 11, the Pitt et al. reference discloses a hub device (“central controller 210”) is communicatively coupled to a plurality of sensor devices (“smaller, point of use measurement devices 206”) at the site (“home or facility”); the hub device (“central controller 210”) receives the measurement data (“energy consumption”) from the plurality of sensor devices (“smaller, point of use measurement devices 206”) at the site (“home or facility”); and receiving the measurement data (“energy consumption”) comprises the server (“data server”) periodically receiving batches (see [0046], “periodically poll”) of the measurement data (“energy consumption”) from the hub device (“central controller 210”).
As per claim 12, the Pitt et al. reference discloses providing the indication (“switch module 316”) comprises transmitting the indication (“switch module 316”) to the hub device (“central controller 210”) via the network (“internet 222”); the hub device (“central controller 210”) transmits the indication (“switch module 316”) to the second device (“switching or metering devices 212”); and operation of the second device (“switching or metering devices 212”) influences the condition (“energy consumption”) at the site (“home or facility”).
As per claim 15, the Pitt reference discloses further comprising: receiving, by the server (“data server”) via the network, a request for configuration information (see [0044], “system configuration information”), the request including identifying information (“identifications of measurement and switch devices”) pertaining to a sensor device (“measurement and switch devices”) at the site (“home or facility”); obtaining, by the server (“system configuration information”) from the database (“database module 310”) coupled to the server (“data server”) based on the identifying information (“identifications of measurement and switch devices”); and providing, via the network (“communication network, internet 222”), the configuration information (“system configuration information”) to the sensor device (“measurement and switch devices”), wherein the sensor device (“measurement and switch devices”) autonomously operates in accordance with the configuration information (“system configuration information”).
As per claim 16, the rejection of claim 1 is incorporated and further claim 16 contains limitations recited in claim 1; therefore claim 16 is rejected under the same rational as claim 1.
As per claim 17, the rejection of claims 11 and 12 are incorporated and further claim 17 contains limitations recited in claims 11 and 12; therefore claim 17 is rejected under the same rational as claims 11 and 12.
As per claim 18, the rejection of claims 2 and 3 are incorporated and further claim 18 contains limitations recited in claims 2 and 3; therefore claim 18 is rejected under the same rational as claims 2 and 3.
As per claim 19, the rejection of claim 4 is incorporated and further claim 19 contains limitations recited in claim 4; therefore claim 19 is rejected under the same rational as claim 4.	
As per claim 20, the rejection of claim 1 is incorporated and further claim 20 contains limitations recited in claim 1; therefore claim 20 is rejected under the same rational as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2008/0281473 A1 (USPN 7,991,513 B2) to Pitt in view of US Pub. No. 2004/0143467 A1 to McAllister et al.
As per claim 13, the Pitt et al. reference discloses further comprising: establishing an association between the site and a first tenant of a plurality of tenants supported by the database coupled to the server; receiving criteria for a rule (see column 8 lines 61-65, “load shedding rules”) from a client device (“user interface 306”); establishing an association between the rule (“load shedding rules”) and the site (“home or facility”) based on the association between the site (“home or facility”) and the first tenant (see column 5 lines 52-54, “homeowner”) when a user of the client device (“user interface 306”) is associated with the first tenant (“homeowner”); and storing the criteria for the monitoring rule (“load shedding rules”) in the database (see column 8 lines 61-65, “database module 310”) in association with the site (“home or facility”).
The Pitt reference does not expressly disclose establishing an association between the site and a first tenant of a plurality of tenants supported by the database coupled to the server.
The McAllister et al. reference discloses
(see [0073], “... the subscribership 20 utilizes a centralized electronic database 24 administered by an administrator, and the preferred time basis is near real time conveyance of data to the database 24.”)
(see [0075], “Preferably, the subscribership 20 includes every entity in the nonattainment region 22 that emits the pollutant(s) subject to the applicable environmental regulations.”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the system taught by the Pitt reference with the various entities and centralized electronic database taught by the McAllister et al. reference.
One of ordinary skill in the art would have been motivated to modify the system to include the various entities and centralized electronic database to create an industry-wide database for one or more entities in a geographic region to comply with an environmental regulation by having better knowledge through the assimilation of fragmented data sources into one information system.

As per claim 14, the Pitt reference discloses determining the action (“on/off commands”) comprises: obtaining the criteria for the monitoring rule (“load shedding rules”) from the database (“database module 310”); and comparing the environmental measurement data (“energy consumption”) to the criteria (“load shedding rules”) to identify the action (“on/off commands”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,397,521 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-20 define an obvious variation of the invention claimed in U.S. Patent No. 9,397,521 B2.  Claims 1-20 of the instant application are anticipated by patent claims 1-16 in that claims 1-16 of the patent contain all the limitations of claims 1-20 of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        15 March 2021